Per Cubiam,
The jury rendered a verdict in the court below for the defendant for $1. As he entered no plea but that of non assumpsit there is nothing for the dollar to stand upon, and it must be rejected as surplusage. As this technical error was not corrected in the court below, it will be done here. That *521portion of the verdict is set aside. We find no other error in the record. There was evidence sufficient to justify the jury in finding that the defendant guaranteed the hay to be of first class quality, and pure timothy. All that followed related to the quality of the hay, and its price, which, under the facts of the case, could not be excluded from the jury.
Judgment affirmed.